                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


    ALLISON LEGROS,                                                            CIVIL ACTION
        Plaintiff

    VERSUS                                                                     NO. 16-3050

    BP AMERICAN PRODUCTION                                                     SECTION: “E” (1)
    COMPANY, ET AL.,
        Defendants


                                     ORDER AND REASONS
        Before the Court is a Motion for Summary Judgment filed by Defendants BP

Exploration & Production Inc. and BP America Production Company (“BP”). 1 Plaintiff has

not filed an opposition to the motion. Accordingly, the Court considers Defendants’

statement of uncontested facts to be admitted pursuant to Local Rule 56.2. Although the

dispositive motion is unopposed, summary judgment is not automatic, and the Court must

determine whether Plaintiff has shown entitlement to judgment as a matter of law. 2

                                           BACKGROUND

        Plaintiff filed suit pursuant to the Back End Litigation Option (“BELO”) approved in

the DEEPWATER HORIZON Medical Benefits Class Action Settlement Agreement

(“Medical Settlement”) as part of the Deepwater Horizon Oil Spill Litigation, MDL 2179. 3

The Medical Settlement permits certain class members, including clean-up workers like




1 R. Doc. 33.
2 See, e.g., Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006); FED. R. CIV. P. 56(a).
3 R. Doc. 1; see In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20,

2010, No. 10-md-2179, R. Doc. No. 8217 (E.D. La. Jan. 11, 2013) (Order and Reasons Approving
Medical Benefits Settlement Agreement); see also R. Doc. 33-4 (Medical Settlement excerpts).

                                                      1
Plaintiff, to sue BP for “Later-Manifested Physical Conditions,” (“LMPCs”) as defined in the

agreement. 4 The agreement defines a LMCP as:

       a physical condition that is first diagnosed in a medical benefits class member
       after April 16, 2012, and which is claimed to have resulted from . . . exposure
       to oil, other hydrocarbons, or other substance released from the MC252
       WELL and/or the Deepwater Horizon and its appurtenances, and/or
       exposure to dispersants and/or decontaminants used in connection with the
       response activities . . . . 5

On November 29, 2012, Plaintiff was diagnosed with a meningioma in her sinus cavity,

qualifying the condition as a LMPC. 6 BP moves for summary judgment on the grounds

that Plaintiff has failed to produce evidence sufficient to support that her LMPC was

caused by exposure to oil and/or other substances related to the DEEPWATER HORIZON

blowout and/or response activities. 7

                      SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”8 “An issue is material if its resolution could affect the outcome of the action.” 9

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.” 10 All reasonable inferences are drawn in favor of the non-moving party.11

There is no genuine issue of material fact if, even viewing the evidence in the light most




4 R. Doc. 33-4 at
5 R. Doc. 33-4 at 4-5.
6 R. Doc. 1 at ¶¶11-14; R. Doc. 33-2 at 2.
7 R. Doc. 33.
8 FED. R. CIV. P. 56; see also Celotex, 477 U.S. at 322–23.
9 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
10 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see

also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
11 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).


                                                  2
favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law. 12

        “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material fact.”

To satisfy Rule 56’s burden of production, the moving party must do one of two things:

“the moving party may submit affirmative evidence that negates an essential element of

the nonmoving party’s claim” or “the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the

nonmoving party’s claim.” If the moving party fails to carry this burden, the motion must

be denied. If the moving party successfully carries this burden, the burden of production

then shifts to the non-moving party to direct the Court’s attention to something in the

pleadings or other evidence in the record setting forth specific facts sufficient to establish

that a genuine issue of material fact does indeed exist. 13

        If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s

claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim. 14 If the movant fails to

affirmatively show the absence of evidence in the record, its motion for summary

judgment must be denied. 15 Thus, the non-moving party may defeat a motion for


     12 Hibernia Nat. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell

Energy, Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).
13 Celotex, 477 U.S. at 322–24.
14 Id. at 331–32 (Brennan, J., dissenting).
15 See id. at 332.


                                                   3
summary judgment by “calling the Court’s attention to supporting evidence already in the

record that was overlooked or ignored by the moving party.” 16 “[U]nsubstantiated

assertions are not competent summary judgment evidence. The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his or her claim.” 17 If the non-moving

party fails to oppose the motion, all facts contained in the movant’s statement of

uncontested material fact are considered admitted. 18

                                       LAW AND ANALYSIS

        Under the Medical Settlement’s terms, a Plaintiff bringing a BELO lawsuit for a

LMPC must prove the following elements:

        (i) The fact of the diagnosis, i.e. whether the class member was correctly
        diagnosed with the alleged LMPC;
        (ii) The amount and location of oil, other hydrocarbons, and other substances
        released from the MC252 Well and/or the Deepwater Horizon and its
        appurtenances, and/or dispersants and/or decontaminants used in
        connection with the response activities and the timing thereof;
        (iii) The level and duration of the class member’s exposure to oil, other
        hydrocarbons, and other substances released from the MC252 Well and/or
        the Deepwater Horizon and its appurtenances, and/or dispersants and/or
        decontaminants used in connection with the response activities and the
        timing thereof;
        (iv) Whether the class member’s alleged LMPC was legally caused by his or
        her exposure to oil, other hydrocarbons and other substances released from
        the MC252 Well and/or the Deepwater Horizon and its appurtenances,
        and/or dispersants and/or decontaminants used in connection with the
        response activities;
        (v) Whether any alternative cause exists for the alleged later manifested
        physical condition; and


16 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the

evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.
17 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324; Forsyth

v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915–
16 & n.7 (5th Cir. 1992)).
18 LR 56.2


                                                      4
        (vi) The amount, if any, of compensatory damages to which the class member
        is entitled. 19

While a Plaintiff in a BELO lawsuit need not prove liability, a claimant must prove

causation. 20 The Medical Settlement “unambiguously requires that a BELO claimant

demonstrate that exposure to oil and/or other substances legally caused his or her

physical condition in order to receive compensation for a LMPC.”

        In general, “when the conclusion regarding medical causation is not one within

common knowledge, expert medical testimony is required to prove causation.” 21 In the

context of toxic tort suits under general maritime law, the Fifth Circuit has explained, “[a]

plaintiff in such a case cannot expect lay fact-finders to understand medical causation;

expert testimony is thus required to establish causation.” 22

        According to BP’s statement of uncontested facts, Plaintiff cannot prove her LMPC

was legally caused by exposure to DEEPWATER HORIZON related substances. 23 BP’s

uncontested facts and Plaintiff’s deposition reveal that none of Plaintiff’s treating

physicians connected her meningioma with her work on the oil spill. 24 Additionally,

Plaintiff produced no expert reports or testimony connecting her meningioma with her




19 R. Doc. 33-4 at 15-16; see also Piacun v. BP Expl. & Prod., No. 15-cv-2963, 2016 WL 7187946, at *7

(E.D. La. Dec. 12, 2016) (finding the Medical Settlement “does not provide recovery for a physical
condition not legally caused by a BELO claimant’s exposure to oil and/or other substances used in
connection with DEEPWATER HORIZON response activities”).
20 Piacun, 2016 WL 7187946, at *7; see also In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf

of Mexico, on April 20, 2010, No. 10-md-2179, R. Doc. 13733 (E.D. La. Nov. 26, 2014); R. Doc. 33-4 at 15-
16.
21 Cibilic v. BP Expl. & Prod., 2017 WL 1064954, at *1 (E.D. La. Mar. 21, 2017) (quoting Lassiegne v. Taco

Bell Corp., 202 F. Supp. 2d 512, 524 (E.D. La. 2002).
22 Seaman v. Seacor Marine, LLC, 326 Fed. App’x 721, 723 (5th Cir. 2009).
23 R. Doc. 33-2.
24 R. Doc. 33-2; R. Doc. 33-5 at 8.


                                                    5
work on the oil spill, despite a deadline to produce expert reports by no later than

September 14, 2018. 25

        A party moving for summary judgment may satisfy Rule 56’s burden by

demonstrating to the Court “that the nonmoving party's evidence is insufficient to establish

an essential element of the nonmoving party's claim.” 26 Plaintiff has failed to oppose this

motion and put forth any evidence that she may have of causation. As such, the evidence is

insufficient to establish that Plaintiff’s LMPC was legally caused by exposure to

DEEPWATER HORIZON related substances. 27 Because Plaintiff cannot prove an essential

element of her claim, Defendants are entitled to judgment as a matter of law. 28

        IT IS ORDERED that Defendants’ motion 29 is GRANTED.

        New Orleans, Louisiana, this 4th day of October, 2018.


                                           ________________________________
                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE




25 R. Doc. 33-2; R. Doc. 28 at 2 (scheduling order setting the deadline for the production of expert
reports).
26 Celotex Corp. v. Catrett, 477 U.S. 317, 331 (1986).
27 R. Doc. 33-2; R. Doc. R. Doc. 33-5 at 8.
28 Celotex, 477 U.S. at 331.
29 R. Doc. 33.


                                                     6
